Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 1 of 14 PAGEID #: 606




Julie Kelly (Pro Se)
823 Dorgene Lane
Cincinnati OHIO 45244
Telephone (513) 806.4893
jul_kelly@mac.com




                  UNITED STATES DISTRICT COURT
                              FOR THE
                      SOUTHERN DISTRICT OF OHIO

 JULIE KELLY, an individual             Civil Case No. 1:19-cv-00372-DRC-SKB

                 Plaintiff

                 v.

 FIRST DATA CORPORATION, et al.,


                 Defendants.
                                      RESPONSE AND OBJECTIONS TO REPORT
                                          AND RECOMMENDATIONS [35]




                                        1
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 2 of 14 PAGEID #: 607




       RESPONSE TO MOTIONS ON REPORT AND RECOMMENDATIONS [35]

       I am Julie Kelly, Plaintiff in this case (“Plaintiff”) representing myself pro se. I filed a

Complaint against the Defendants on May 20, 2019 [Docket No. 1]. With respect to the court,

please find the following response for each of the VI counts that have been recommended in the

Report and Recommendations [Docket No. 35].



       1. FMLA Interference Claim (Count I)
Plaintiff respects and accepts the courts recommendations regarding count I.



       2. ADA Failure to Accommodate (Count II)

       In response to the courts recommendations please consider the following points and

clarification. The work from home accommodations were made clear to all of Plaintiff’s superiors,

Fricke, Barger, and Ording, during the time of Plaintiff’s ADA requirements. It was made clear to

these supervisors that accommodations were needed due to chest pain, dizziness, shortness of breath,

anxiety, nausea, and post-partum depression and First Data fully supported the work-from-home

accommodation as it would result in zero erosion of productivity since the team Plaintiff managed

all worked either remotely or in different locations. All documentation of medical conditions was

supplied to Plaintiff’s direct supervisor VP of Sales of Transformation—Steve Barger and HR

Manager—James Britt. There were several times Mr. Barger would request a call with HR Manger

James Britt and Plaintiff to discuss accommodations due to Plaintiff’s disability. Mr. Barger often

said, “we’ll figure this out Julie, let me call James and we’ll discuss it with you to make this work”.

Additionally, to be clear to the court, it was made known to Mr. Barger and HR that the Plaintiff was

medically diagnosed on 4/27/2016 as having a diagnosed stress disordered of Adult Situational


                                                  2
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 3 of 14 PAGEID #: 608




Stress Disorder-ASSD, which by the medical community terminology is the same as Acute Stress

Disorder-ASD and can lead to Post Traumatic Stress Syndrome-PTSD. ASSD is recognized by

ADA as a disorder that falls under the ADA act. Medical records from Plaintiff were made available

showing the diagnosis dating 4/27/2016, this information was provided to Barger and First Data HR.

       To understand ASD please find below an excerpt directly from the ADA.com website on

Symptoms of ASD-Acute Stress Disorder, Plaintiff was experiencing all of the below symptoms:


       “Symptoms of acute stress disorder typically manifest immediately after a traumatic

       event. For a diagnosis of ASD to be made, they need to be present for between three and

       30 days. People who are affected by ASD tend to experience extreme feelings of terror

       and helplessness in reaction to the trauma and may develop psychological and physical

       symptoms.


       The physical symptoms are typically caused by stress hormones such as adrenaline

       (epinephrine) and an overactivity of the nervous system. They may include:


          •   Palpitations, i.e. a pounding heart
          •   Difficulty breathing
          •   Chest pain
          •   Headache
          •   Stomach pain
          •   Nausea
          •   Sweating

       Many of the symptoms of ASD are almost identical to those of PTSD. However, a

       diagnosis of PTSD will only be considered if the symptoms persist for more than 30 days

       or first appear more than one month after the trauma has occurred. Though many people

       who are diagnosed with ASD do not go on to develop PTSD, it is thought that having the

                                                    3
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 4 of 14 PAGEID #: 609




       former may increase a person’s risk of developing the latter. A prompt diagnosis of ASD

       can help people manage the condition and reduce the risk of them developing PTSD.”

       Reference www.ada.com


Revocation of Accommodation

During the period of October 2014 through November 2017, Plaintiff was disabled for purposes

of the ADA. Plaintiff continued to perform the essential functions of her job with an

accommodation exempting her from the no work-from-home policy that served no purpose in

her situation where as there were no First Data employees that she interacted in the Cincinnati

office and through the entirety of her nearly 20-year career at First Data she worked remotely.

Plaintiff’s accommodation was not an undue burden on First Data. Plaintiff had been performing

her functions remotely for a decade with no performance issues.

When Ms. Ording revoked Plaintiff’s accommodation disability conditions worsened.

Failure to Engage in Interactive Process

The clearest evidence of First Data’s and Ms. Ording’s animus against the disabled can be seen

in this very simple example.

After Plaintiff’s son was born in February 2015, and she returned to work, First Data began

enforcing its policy against working from home, even if work in the office was not an essential

function of the job. In response to this policy’s impact on her health, Plaintiff wrote to her then

supervisor, Mr. Steve Barger, by e-mail on May 12, 2015:

       “Steve,
       After 17 years of successfully achieving projects, goals and requirements working from a
       home office, the time and costs that it would take to commute into the Blue Ash

                                                  4
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 5 of 14 PAGEID #: 610




       corporate office (Cincinnati, OH) are prohibitive to my success both professionally and
       personally. I have been fortunate to have ‘grown-up’ with First Data and have greatly
       appreciated the positive work life balance the company once promoted. While inevitable,
       receiving this news so shortly after returning from maternity leave has been quite
       disheartening.
       My position does not require daily interaction with others face to face and will not
       change once in the Cincinnati, OH location. Moving toward a more virtual learning
       environment is a must for a company of this size and will only continue to be a priority.
       This has been a leadership quality I have excelled at bringing to the company working
       from a remote office.”
In response to this e-mail, Mr. Barger, a veteran manager nearly 70 years old, instinctively knew

that the loss of Plaintiff’s talent was a loss to First Data and to his team. Mr. Barger responded to

Plaintiff’s notice of resignation by engaging her in an interactive process to discuss her

disabilities arising from her two difficult pregnancies. Because of these conversations and

interaction, Mr. Barger along with HR Manager James Britt made the managerial decision to

allow Plaintiff to continue to work in the same manner in which she had been working for years

as a reasonable accommodation and Plaintiff did not resign and continued to provide her

recognized skills and performance to First Data. Mr. Barger did exactly what a manager should

do when receiving an e-mail such as the one he received from Plaintiff in May 2015. He engaged

in an interactive process to discuss her concerns and made appropriate and reasonable

accommodations to address his employee’s disabilities.

Ms. Ording’s conduct just over two years later stands in stark contrast to the actions of Mr.

Barger. When receiving a nearly identical e-mail, but with even more indication of disability

issues, Ms. Ording responded 180 degrees opposite of the manner in which Mr. Barger

responded.

In late 2016, Ms. Ording revoked Plaintiff’s reasonable accommodation provided by her prior

two managers and was requiring office attendance. Plaintiff discussed and made clear to Ms.

                                                  5
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 6 of 14 PAGEID #: 611




Ording the health-related issues she was having including chest pain, dizziness, shortness of

breath and ASSD-Stress Disorder, Ms. Ording showed no interest or compassion with regard to

these medical issues and simply stated “she would make sure every employee now worked out of

an office or be terminated.” Then, on November 14, 2017, by e-mail, Plaintiff expressed the very

same issues to Ms. Ording that she had expressed to Mr. Barger. In fact, her request of Ms.

Ording was even more direct than that received by Mr. Barger two years earlier. Plaintiff directly

indicated to Ms. Ording that the stress and her health were an issue and felt forced to resign for

the sake of avoiding the stress that she was under physician’s care to treat and the impact on her

health.

On November 14, 2017, Plaintiff informed Ms. Ording the following (compare to the May 2015

e-mail to Mr. Barger – the two are nearly identical, other than the inclusion of a blatant appeal to

health and stress issues included in the e-mail to Ms. Ording):



          “Robin,
          After nearly 20 years of successfully achieving goals, projects and leading stellar teams for First
          Data, the change in policies, such as the requirement to work in an office location, have proven
          prohibitive to my success both professionally and personality. I have been fortunate to have
          ‘grown-up’ with First Data and have greatly appreciated the experiences and positive work life
          balance the company once promoted.
          During the past two years, I have done a highly successful job of balancing the demands of First
          Data with the ever-changing deadlines, priorities, teams and projects. With that said, I have also
          lost many precious hours that could have been dedicated to what means the most, my health and
          family. Lost time in the countless hours of commuting to a building where a handful of people
          report in to. After working successfully from home for nearly 10 years, the change First Data
          made has contributed to my numerous health issues with increased stress, financial
          constraints and extraordinary burdens on my family.”

Unlike Mr. Barger, Ms. Ording, when faced with an obviously direct request for an

accommodation, chose a completely different route than Mr. Barger. Rather than engage in an

interactive process with Plaintiff as Mr. Barger did, Ms. Ording gladly accepted Plaintiff’s

                                                       6
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 7 of 14 PAGEID #: 612




resignations and laughed, literally laughed, at Plaintiff’s request for severance. Ms. Ording has

no tolerance for disabilities or health issues within her organization.

It seems inconceivable, but it is a fact, that Ms. Ording, a 30-year plus human resources

professional, is numb and oblivious to the requirements of the ADA as it applies to disabilities

arising out of pregnancy complications and Adult Situational Stress Disorder.

Ms. Ording has testified that over her entire 30-year HR career, not a single employee of hers has

requested a reasonable accommodation for a disability and, correspondingly, she has testified

that she has never granted an employee’s reasonable accommodation request. It is unfathomable

that over 30-years managing employees at huge institutions like Citi, Chase, and First Data, Ms.

Ording never had an employee request an accommodation. A perfect example of such a request

is Plaintiff’s November 14, 2017. Ms. Ording clearly does not know what a reasonable

accommodation looks or sounds like, and Ms. Ording has no sensitivity to an issue that should be

top-of-mind of any human resources professional. Ms. Ording is, frankly, incompetent, to be a

manager in the field of human resources.

The obvious explanation of Ms. Ording’s testimony that she has never received an

accommodation request is that (i) Ms. Ording does not comprehend the concept of

accommodating disabled employees in a manner that is reasonable and that is not an undue

hardship on the employer, and (ii) the atmosphere at First Data is such that Ms. Ording’s blind

adherence to the enforcement of the no-work from home policy outweighs the legal requirement

to accommodate disabled employees. Plaintiff had discussed her conditions many times, at a

high level, with Ms. Ording. As a 30-year career professional, Ms. Ording should have heard

these discussions as a cue to begin an interactive process to discuss accommodations. Ms. Ording

was tone deaf to the signals. Then, when Ms. Ording received Plaintiff’s “resignation” e-mail, as

                                                  7
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 8 of 14 PAGEID #: 613




a career HR professional, she should have seen the obvious request for an accommodation. Ms.

Ording again was tone deaf and instead of seeking accommodations, laughed at Plaintiff and

accepted the resignation.

Mr. Barger was sensitive enough to realize that Plaintiff’s attempted resignation in 2015 was a

request for an accommodation (even though that request hardly mentioned health issues). Mr.

Barger properly discussed the issue with Plaintiff and made an exception to the no work from

home rule as an accommodation. From that time forward, Plaintiff received outstanding reviews

of her work and commitment to First Data, including outstanding reviews and financial rewards

from First Data’s EVP of HR. Plaintiff’s performance over a 10-year period under prior

supervisors was unblemished.

Ms. Ording, on the other hand, upon taking Mr. Barger’s supervisory position, revoked the

accommodations Plaintiff’s prior managers and HR had granted, she did this in the face of many

requests and pleadings by Plaintiff. Prior to submitting the resignation letter to Ms. Ording they

had a number of conversations about the health issues Plaintiff was having and Plaintiff informed

Ms. Ording she felt she was being forced to resign due to these medical conditions. Ms. Ording

was callus to the health challenges Plaintiff was dealing with, even though in Oct 2017, 1-month

prior Plaintiff was admitted to the ER for chest pains, and “chest pain” was communicated to Ms

Ording and to the ER doctors, it was much more than a “racing” heart, it was shooting pain and

the ER reports do state that clearly. Ms. Ording, when faced with a request for an

accommodation (nearly identical, but more direct on health and stress issues, to that received by

Mr. Barger), did not engage in an interactive process and merely accepted the resignation,

laughed at Plaintiff’s request for severance.




                                                 8
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 9 of 14 PAGEID #: 614




Ms. Ording’s actions were a violation of the ADA, PDA, Title VII. There is no excuse. When

faced with a request for an accommodation like Plaintiff’s on November 14, 2017, Ms. Ording

intentionally chose to ignore the law (she is a 30-year HR professional trained and aware of the

law and has decades of experience).

Ms. Ording was more interested in keeping her bosses happy through cost controls and

terminations within her group than she was listening to an employee’s request for a serious

health related accommodation. Ms. Ording knew better and is trained in HR. Ms. Ording bragged

about her cost cutting and created an atmosphere of fear for job loss to control her employees.

Plaintiff attempted to subtly raise her disability issues in this hostile atmosphere.

The EEOC states the following: “In its 1999 Enforcement Guidance on Reasonable

Accommodation and Undue Hardship Under the Americans with Disabilities Act (revised

10/17/02), the Equal Employment Opportunity Commission said that allowing an individual with

a disability to work at home may be a form of reasonable accommodation. The Americans with

Disabilities Act (ADA) requires employers with 15 or more employees to provide

reasonable accommodation for qualified applicants and employees with disabilities. In

addition, the ADA's reasonable accommodation obligation, which includes modifying workplace

policies, might require an employer to waive certain eligibility requirements or otherwise

modify its telework program for someone with a disability who needs to work at home.

Changing the location where work is performed may fall under the ADA's reasonable

accommodation requirement of modifying workplace policies, even if the employer does

not allow other employees to telework. The individual does not need to use special words,

such as "ADA" or "reasonable accommodation" to make this request, but must let the

employer know that a medical condition interferes with his/her ability to do the job. The

                                                  9
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 10 of 14 PAGEID #: 615




individual must explain what limitations from the disability make it difficult to do the job in the

workplace, and how the job could still be performed from the employee's home. The employer

may request information about the individual's medical condition (including reasonable

documentation) if it is unclear whether it is a "disability" as defined by the ADA.”

Response to The Timeliness of Plaintiffs claims:

Resignation was submitted Nov 14, 2017 claim was filed May 16, 2018 which is 182 days and

falls in the 300 day window requirement. The majority of ADA accommodation denials took

place in October and November of 2017 well within the 300 day window.



In Summary:
To establish a prima face case, Plaintiff has clearly met the 5 requirements the court and the

ADA have outlined and requested, they are the following:

   1. Must show Plaintiff was considered disabled under the ADA:

       Plaintiff provided documentation to First Data supervisor and HR Manager and was

       granted an accommodation in April of 2015 for complications related to a difficult

       pregnancy and post-partum depression. During this already approved accommodation the

       ASSD was diagnosed in April 2016 and Plaintiff was hospitalized with shooting heart

       pain in June of 2016 due to the ongoing condition she was suffering. Adult Situational

       Stress Disorder is recognized by the ADA as cause for an accommodation, Plaintiff has

       conclusively proven her disability based on the ADA definition and acceptance of Adult

       Situational Stress Disorder as a condition meeting ADA requirements.

   2. Demonstrate Plaintiff was qualified for her position, with or without reasonable

       accommodations:

                                                 10
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 11 of 14 PAGEID #: 616




       Plaintiff was given the highest ratings and recognition from all supervisors for 19 years

       and even Ording gave Plaintiff a promotion. Her qualifications were excellent and never

       wavered, this is not in dispute.

   3. First Data knew or had reason to know about her condition and disability:

       It was made crystal clear and well documented with all supervisors and HR of Plaintiff’s

       medical ADA condition and accommodations, this was communicated clearly to Ms.

       Ording, and all HR related documents were available to Ording when she became

       Plaintiff’s supervisor.

   4. She requested an accommodation:

       She requested formally through her direct supervisor Steve Barger and First Data HR

       Manager James Britt and the Plaintiff was given an accommodation by Barger, this is not

       disputed. Numerous accommodation requests were made to Ording after her forced

       compliance with the non-work-from-home policy. In addition, accommodation requests

       were made clear after the ER event in Oct 2017, in discussions with Ms. Ording leading

       up to the filing of the resignation letter, and within the resignation letter itself.

   5. First Data failed to provide an accommodation.

       It is clear and not in dispute that Ording would not recognize this accommodation even

       with formal approvals already in place by her predecessor and HR Manager, with many

       requests directly to Ording by Plaintiff, and with the medical symptoms becoming more

       severe as the work environment became “toxic and unhealthy” with Ording in charge.



To establish a prima facie case of failure to accommodate under the ADA or PWDCRA, a

Plaintiff must show that: 1) she is disabled within the meaning of the act, 2) she is otherwise

qualified for the position, with or without a reasonable accommodation, 3) her employer knew or

                                                  11
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 12 of 14 PAGEID #: 617




had reason to know about his disability, 4) she requested an accommodation, and 5) the

employer failed to provide the reasonable accommodation. Johnson v. Cleveland City School

Dist, 443 F. App'x 974, 982-83 (6th Cir. 2011) (citing DiCarlo v. Potter, 358 F.3d 408, 419 (6th

Cir. 2004)). Once a Plaintiff establishes these elements, "the burden shifts to the employer

to demonstrate that any particular accommodation would impose an undue hardship on

the employer." Id. at 983




The Plaintiff has clearly established a prima facie case of failure to accommodate by meeting all

5 requirements of the ADA statute. It is also clear that based on over 10 years of work-from-

home while receiving exceptional reviews and promotions, the accommodation request was

proven that it would not pose a hardship to First Data. The environment of disdain for disabilities

at First Data had created an atmosphere where resignation outweighed continuing to work in

such an environment. Plaintiff was constructively discharged in direct violation of the ADA.



        3. Title VII and the Pregnancy Discrimination Act (Count III)
Plaintiff respects and accepts the courts recommendations regarding count VI.



        4. Retaliation Claims (Count IV and V)

With respect to the courts recommendation about retaliation claims IV and V, Plaintiff would ask

the court to consider the fact there was never a non-compete signed by the Plaintiff or in place

with First Data pertaining to the Plaintiff. First Data’s legal counsel sent a threat of retaliation if

the Plaintiff violated a fictitious and not existing non-compete, when there was never a non-

compete in place. When the Plaintiff responded to Ms Graesser’s letter requesting proof of said



                                                   12
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 13 of 14 PAGEID #: 618




non-compete, Ms Graesser never responded and never provided this proof leaving the Plaintiff in

a difficult situation with the threat of legal action against her if she pursued employment within

her known industry. Plaintiff is not asserting that an employee cannot pursue contractual rights

agreed and signed to by their employee, but that is not the case here. Defendant intentionally

made erroneous threats when stating “In connection with your employment you signed a legally

binding agreement” which is an intentionally false statement, and the threat of retaliation is

clearly stated as “If you ignore this letter and violate your contractual obligations to First Data,

the company reserves the right to pursue all of its legal rights against you, including suing you

for judgement relief and monetary damages.” Plaintiff would concede this point with the

defendant providing the simple truth of a signed contract by Julie Kelly, but no such contract

exists. Therefore, with respect to the court, this should be viewed as clear retaliation against an

employee.


       5. Constructive Discharge under ADA/Title VII/PDA/OCRA (Count VI)
Plaintiff respects and accepts the courts recommendations regarding count VI.


       6. Emotional Distress and Eavesdropping / Invasion of Privacy Claims (Count
          VII and (VIII)


Plaintiff respects and accepts the courts recommendations regarding count VII and (VIII).

Conclusion and Recommendations

Plaintiff respects and accepts the courts recommendations that the two motions to dismiss filed

by the law firms and lawyers (Docs. 17, 22) be GRANTED IN FULL, and that the motion to

dismiss filed by Defendants First Data, Bisignano, and Ording (Doc. 19) be GRANTED

IN PART, with all claims to be dismissed against those three Defendants other than


                                                  13
Case: 1:19-cv-00372-DRC-SKB Doc #: 42 Filed: 03/06/20 Page: 14 of 14 PAGEID #: 619




Plaintiff’s ADA and Ohio law claims against First Data (alone) for its “failure to

accommodate” Plaintiff’s work from home request and Retaliation Claims unless defendant

provides simple truth of a signed contract by Plaintiff. Discovery should proceed on those

claims.




 DATED:        March 6, 2020

                                                                     Respectfully Submitted,


                                                                      /s/ Julie Kelly
                                                                     Julie Kelly, Plaintiff (Pro Se)




                                                14
